Exhibit 99 CONSOLIDATED FINANCIAL STATEMENTS GTIS-HOV Holdings, L.L.C. Years Ended October 31, 2015, 2014 and 2013 With Independent Auditors’ Report GTIS-HOV Holdings, L.L.C. Consolidated Financial Statements Years Ended October 31, 2015, 2014 and 2013 Contents Independent Auditors' Report 1 Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Members’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-13 INDEPEN
